Citation Nr: 0821661	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-03 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1954 to 
February 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  The appellant appealed that decision to 
BVA, and the case was referred to the Board for appellate 
review.

The merits of the veteran's claim for service connection for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed March 1990 rating decision denied service 
connection for bilateral hearing loss.

3.  The evidence received since the March 1990 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The March 1990 rating decision, which denied service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2. The evidence received subsequent to the March 1990 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for bilateral hearing loss, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for bilateral hearing loss, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may also be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board observes that the veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied by the RO in a decision dated in March 
1990.  The veteran was notified of that decision and of his 
appellate rights; however, he did not submit a notice of 
disagreement.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105.

In September 2003, the veteran essentially requested that his 
claim for service connection for bilateral hearing loss be 
reopened.  In the January 2004 rating decision currently on 
appeal, the RO did not reopen the claim for service 
connection for bilateral hearing loss on the ground that no 
new and material evidence had been submitted.  However, 
subsequent to that decision, the veteran submitted a private 
medical opinion, dated in February 2004 and received in March 
2004, and employment records containing several audiological 
evaluations, received in October 2004.  As will be explained 
below, the Board believes that the RO's adjudication in 
January 2004 not reopening the veteran's claims for service 
connection was correct at that time.  However, the evidence 
submitted subsequent to the January 2004 rating decision must 
also now be considered by the Board.  In addition, regardless 
of what the RO has done in cases such as this, "the Board 
does not have jurisdiction to consider a claim which it 
previously adjudicated unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this 
claim does not involve a prior final denial by the Board but 
rather by the RO, the same statutory reopening requirements 
apply to prior final RO decisions.  Suttmann v. Brown, 5 Vet. 
App. 127, 135 (1993).  Therefore, the Board is required by 
statute to review whether new and material evidence has been 
submitted to reopen the claim.  Thus, the Board has 
recharacterized the issues on appeal as whether the appellant 
has submitted new and material evidence to reopen the 
previously denied claim for service connection for bilateral 
hearing loss.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications to reopen 
filed after August 29, 2001, as was the application to reopen 
the claim in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As noted above, the March 1990 decision denied the veteran's 
claim for service connection for bilateral hearing loss.  In 
that decision, the RO observed that the veteran did not 
receive any treatment in service for hearing loss, and that 
the veteran's hearing, based on audiometric testing done upon 
separation from service, was within normal limits.  The RO 
also observed a letter from a private physician, stating that 
the veteran was examined in November 1986, and diagnosing the 
veteran with a high frequency sensorineural hearing loss 
which was worse in the left ear.  However, the RO concluded 
that despite the veteran's current hearing loss, in the 
absence of finding hearing loss during service or to a 
compensable degree within one year following separation from 
service, service connection for bilateral hearing loss was 
not warranted.  

The evidence associated with the claims file subsequent to 
the March 1990 decision includes a February 2004 private 
medical record, an April 2004 VA examination report, and 
audiometric testing results performed by the veteran's 
employer, dated in 1977, 1981, and 1984, which were submitted 
in October 2004, as well as the veteran's own assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the March 1990 decision 
and finds that this evidence constitutes new and material 
evidence which is sufficient to reopen the previously denied 
claim for service connection for bilateral hearing loss.  
This evidence is certainly new, in that it was not previously 
of record.  With regard to whether the evidence is material, 
the Board notes that the February 2004 private medical 
opinion stated that the veteran's hearing loss was caused by 
exposure to loud jet engine noise during service.  The Board 
must presume the credibility of this evidence for the purpose 
of determining whether it constitutes new and material 
evidence needed to reopen the claim and may not assess its 
probative weight in relation or comparison to other evidence 
for reopening purposes.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992) (in determining whether evidence is new and 
material, "credibility" of newly presented evidence is to 
be presumed unless evidence is inherently incredible or 
beyond competence of witness).  Therefore, the Board finds 
that this evidence provides a connection or possible 
connection between the veteran's current hearing loss and his 
military service, and thus it relates to an unestablished 
fact necessary to substantiate the claim.  

With regard to the employment records containing several 
audiological evaluations, submitted in October 2004, the 
Board observes that the audiological examination report did 
not provide an interpretation of the audiometric readings 
contained on the graphs.  The Board notes that it is 
precluded from interpreting pure tone threshold results in 
order to determine the severity of the veteran's current 
hearing loss disability.  See Kelly v. Brown, 7 Vet. App. 
471, 474 (1995) (finding that neither the Board nor the RO 
may not interpret graphical representations of audiometric 
data).  

Despite the Board's inability to interpret the audiometric 
data submitted in October 2004, the February 2004 private 
medical opinion raises a reasonable possibility of 
substantiating the veteran's claim.  Accordingly, the Board 
finds that new and material evidence has been presented to 
reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss.  However, as will be 
explained below, the Board is of the opinion that further 
development is necessary before the merits of the veteran's 
claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened, and to this extent only, the appeal is granted.




REMAND

Reason for Remand: to afford the veteran a VA examination, 
and to provide him with a proper notice letter.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A.    §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007).

As noted in the Board's decision above reopening the claim 
for service connection for bilateral hearing loss, the RO 
requested a medical opinion in April 2004.  However, the 
examiner did not personally examine the veteran, and rather 
based his opinion on a review of the claims file only.  The 
April 2004 VA examiner closed his opinion with a suggestion 
regarding the origin of the veteran's hearing loss, rather 
than a medically sound conclusion based on the evidence of 
record.  See Knightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

As was also noted above, the veteran submitted a private 
medical opinion dated in February 2004.  However, the private 
physician did not indicate whether the claims file had been 
reviewed, nor did he provide any rationale for his opinion.  
See Black v. Brown, 5 Vet. App. 177, 180 (1995) (stating that 
a medical opinion is inadequate when it is unsupported by 
clinical evidence).  Therefore, the Board finds that a 
clarifying medical opinion is necessary for the purpose of 
determining the nature and etiology of the veteran's current 
bilateral hearing loss.  Accordingly, due to the inadequacy 
of the two medical opinions of record in this case, the Board 
concludes that a new VA examination must be scheduled in 
order to make a proper appellate decision.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see also 38 C.F.R.  
§ 3.159(c)(4) (an examination or opinion is necessary if the 
evidence of record does not contain sufficient medical 
evidence to make a decision on the claim).

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date.  As those questions are involved 
in the present appeal, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish a disability rating and an effective 
date.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO should send the veteran a 
notice letter in connection with his 
claims for service connection for 
bilateral hearing loss. The letter should 
(1) inform him of the information and 
evidence that is necessary to substantiate 
the claims; (2) inform him about the 
information and evidence that VA will seek 
to provide; (3) inform him about the 
information and evidence he is expected to 
provide; and (4) ask him to provide any 
evidence in his possession that pertains 
to the claims. The letter should also 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his current hearing loss.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  Importantly, the 
veteran's separation examination was in 
January 1958.  Prior to November 1967, 
audiometric results were reported in 
standards set forth by the American 
Standards Association (ASA).  Those are 
the figures on the left of each column and 
are not in parentheses.  Since November 1, 
1967, those standards have been set by the 
International Standards Organization 
(ISO)-American National Standards 
Institute (ANSI).  In order to facilitate 
data comparison, the ASA standards have 
been converted to ISO-ANSI standards and 
are represented by the figures in 
parentheses.)

On the audiological evaluation in January 1958, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
5 (15)
5 (15)
5 (10)

The examiner should also review the 
audiometric testing results performed by 
the veteran's employer, dated in 1977, 
1981, and 1984, which were submitted by 
the veteran in October 2004, and determine 
whether the veteran had some hearing loss 
prior to the his employment at Lehr Jet in 
1977.  The VA examiner should indicate 
whether it is at least as likely as not 
that the veteran has current hearing loss 
that is causally or etiologically related 
to noise exposure during service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2007), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner for 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


